Citation Nr: 0820319	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-27 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than May 14, 
1993, for the grant of service connection for schizophrenia.

2.  Entitlement to an effective date earlier than September 
3, 1999, for a 100 percent disability rating for service-
connected schizophrenia.



REPRESENTATION

Appellant represented by:	Byron Cole Rhodes, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in March 2008.  The record 
was held open for 60 days to allow the veteran to submit 
additional evidence/argument in support of his claim.

The veteran's attorney submitted additional argument that was 
received at the Board in April 2008.  The Board will consider 
the additional argument in its appellate review.

The veteran, through his attorney representative at the time, 
alleged that there was clear and unmistakable error (CUE) in 
an RO rating decision that denied service connection for 
schizophrenia in November 1981.  This was done by way of a 
letter dated in December 1993.  The same allegation of CUE 
was raised again in a letter dated in August 1994.

The Board has reviewed the claims folder and there is no 
indication that the issue of whether there was CUE in the 
rating decision of November 1981 has been adjudicated or 
certified on appeal.  Accordingly, the issue is referred to 
the RO for such further action as may be necessary



FINDINGS OF FACT

1.  The veteran was originally denied entitlement to service 
connection for schizophrenia in November 1981.  Notice was 
provided in December 1981.  He did not perfect an appeal and 
the decision became final.

2.  Service connection for schizophrenia was again denied in 
February 1991.  He was provided notice of the denial that 
same month.  He did not perfect an appeal and the decision 
became final.

3.  The veteran filed to reopen his claim for service 
connection for schizophrenia on May 14, 1993.  He was granted 
service connection by way of a Board decision dated in 
October 1996.  

4.  The RO issued a rating decision, implementing the Board 
decision, in November 1996.  Service connection was 
established as of May 14, 1993.  

5.  The veteran was denied entitlement to an effective date 
earlier than May 14, 1993, by way of a Board decision dated 
in September 2003.  The veteran did not seek reconsideration 
of the decision and did not appeal the decision.  The Board 
decision became final.

6.  The Board granted the veteran a 100 percent disability 
rating for his service connected schizophrenia in a separate 
decision in September 2003.

7.  The RO issued a rating decision to implement the Board 
decision in October 2003.  The RO established an effective 
date of September 3, 1999, for the 100 percent rating.  
Notice of the rating action was provided in November 2003.  
The veteran did not appeal the decision and it became final.

8.  The veteran's current claim was received in October 2005.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than May 14, 1993, for the grant of service connection for 
schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.156, 3.400 (2007).

2.  The criteria for entitlement to an effective date earlier 
than September 3, 1999, 14, 1993, for a 100 percent 
disability rating for service-connected schizophrenia have 
not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.156, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from October 1979 to June 
1981.  He was discharged from service by reason of a physical 
disability.  The service department concluded that the 
veteran had chronic paranoid schizophrenia and that it pre-
existed his military service.  The service department further 
concluded that the veteran's schizophrenia was not aggravated 
by service.

He submitted his initial claim for entitlement to service 
connection for a psychiatric disorder, to include 
schizophrenia, in July 1981.  The RO denied the claim in 
November 1981.  Notice of the rating action was provided in 
December 1981.  The veteran did not appeal and the decision 
became final.  See 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).

The veteran submitted a statement to inquire about his 
"claim" and to express his disagreement with the prior 
denial in February 1984.  He contended that he did not have a 
preexisting psychiatric disorder.  The RO responded to the 
veteran in March 1984.  He was advised that his claim had 
been denied in November 1981 and notice of the decision was 
provided in December 1981.  He had one year from that time to 
submit an appeal.  He had failed to do so and the decision 
was final.  He was provided information on what he could do 
to reopen his claim.  

The veteran responded to the RO in May 1984.  In essence he 
disputed VA's determination that he was "disabled."  He 
argued that no true psychiatric disorder existed prior to 
service and that he only had a transitory visit to a mental 
health ward after service.  He contended that his condition 
was stable and expressed his desire to reenlistment in the 
military.  The veteran clearly did not express any interest 
in pursuing a claim for disability compensation benefits.  

The veteran sought to reopen his claim for service connection 
in February 1991.  His claim was denied by way of a confirmed 
rating decision dated in February 1991.  Notice of the rating 
action was provided that same month.  The veteran did not 
appeal and that decision also became final.  See 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1990).  

The veteran again filed to reopen his claim for service 
connection for schizophrenia on May 14, 1993.  There was no 
claim raised in the period between the February 1991 denial 
and receipt of the claim in May 1993.

The RO denied the claim in June 1993.  The veteran appealed 
to the Board.  The Board issued a decision that granted 
service connection for schizophrenia in October 1996.

The RO issued a rating decision to implement the Board's 
decision in November 1996.  The veteran was given an initial 
disability rating of 30 percent.  The RO notified the veteran 
of the rating decision in November 1996.  He was asked to 
inform the RO if he was satisfied with the rating decision, 
to include the issues of effective date and the evaluation 
assigned.  He was advised that if he was not satisfied, his 
appeal would be continued.

The veteran did not respond to the letter.  The RO issued a 
supplemental statement of the case (SSOC) regarding the 
issues of entitlement to an earlier effective date for 
service connection and for a disability evaluation in excess 
of 30 percent in January 1997.  The RO's action was in 
keeping with existing practice and the holding of the United 
States Court of Appeals for Veterans Claims (Court), formerly 
Court of Veterans Appeals (COVA) in West v. Brown, 7 Vet. 
App. 329 (1995) (en banc) that, for jurisdictional purposes, 
an appeal of a service-connection claim includes all benefits 
potentially available that stem from the essential elements 
of the claim.

The veteran provided testimony regarding both issues in July 
1997.  Additional evidence was added to the record.  The 
veteran's disability evaluation was increased to 50 percent, 
effective from May 14, 1993, in November 1997.

He was issued another SSOC regarding the issues of earlier 
effective date for service connection and an evaluation in 
excess of 50 percent in December 1997.  The SSOC transmittal 
letter informed the veteran that he needed to submit a 
substantive appeal in regard to the two issues addressed in 
the SSOC.  He was informed that he had 60 days from the date 
of the letter to do so.  

The veteran did not respond to the transmittal letter notice.  
His case was certified on appeal to the Board in March 1998.  
The Board issued a decision that dismissed the appeal in May 
1998.  The Board found that the veteran had failed to perfect 
a timely appeal after the SSOC was issued in December 1997.  
The RO noted that the United States Court of Appeals for the 
Federal Circuit had issued a decision in Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), in which the Federal Circuit 
rejected the holding in West.  The Board noted that the 
decision in Grantham held that a NOD on a service connection 
claim did not apply to the down-stream element[s] of 
compensation level [or effective date].  

The Board acknowledged that the veteran had submitted a 
timely notice of disagreement (NOD) with the rating decision 
of November 1996.  He had not perfected a timely appeal.

The veteran appealed the Board's decision to the Court.  The 
veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision 
and remand the case to the Board for further development and 
re-adjudication in accordance with the directives of the 
March 1999 Joint Motion.  

The Joint Motion acknowledged the finality of the RO's rating 
decision of November 1981 and February 1991 and that the 
veteran's current claim was received in May 1993.  The Joint 
Motion noted that the Board had not provided notice that the 
claim would be denied on the basis of an untimely appeal.  
Further, it was stated that the decision in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) required the Board to apply 
the "law" most favorable to the veteran.  This was in 
reference to the decision in Grantham requiring a separate 
NOD, and appeal, for downstream issues.  

The Court granted the Joint Motion for remand in March 1999 
and returned the case to the Board.  The Board wrote to the 
veteran and informed him that the issue of the timeliness of 
his appeal of the November 1996 rating decision had been 
raised in December 1999.  He was informed of the requirements 
for a perfected appeal and the facts that the Board found 
pertinent to his claim.  

The Board issued a new decision in April 2000.  The decision 
again dismissed the veteran's appeal regarding an earlier 
effective date for service connection, an earlier effective 
date for a 30 percent disability evaluation for 
schizophrenia, and an evaluation in excess of 50 percent for 
schizophrenia as untimely.  The Board decision provided 
specific sections of analysis in response to the Joint 
Motion.  The Board held that the Karnas case did not apply in 
the veteran's appeal; it applied to statutory or regulatory 
changes in the law.  Thus there was no question as to whether 
there was a more favorable "law" to apply in regard to the 
decisions in West and Grantham.  The decision in Grantham, 
and the requirement for a new NOD as to a downstream element, 
was the applicable law of the case.

The veteran appealed the Board's decision to the Court.

Concurrent with the Board, and the Court's actions, the 
veteran submitted a claim for an increased evaluation for his 
service-connected schizophrenia in October 1998.  The RO 
increased the veteran's disability evaluation to 70 percent, 
effective from October 20, 1998, in April 1999.

The veteran disagreed with the effective date of the 70 
percent evaluation and the disability evaluation itself in 
April 1999.  The RO issued a statement of the case (SOC) for 
those two issues in May 1999.  The veteran perfected his 
appeal, in regard to the two issues, in June 1999.  

The veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision 
of April 2000 and remand the case to the Board for further 
development and re-adjudication in accordance with the 
directives of a May 2002 Joint Motion.  The initial issue was 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and the concomitant requirements to provide notice and 
assistance under the Act.  The Joint Motion again conceded 
the facts of the finality of the RO decisions of November 
1981 and February 1991.  The current claim of May 1993 was 
again noted.  It was further noted the SSOC of December 1997 
advised the veteran to submit his substantive appeal within 
60 days.  

The Joint Motion did not point to any evidence that a 
substantive appeal was received within the necessary time.  
Rather, it was contended that the Board had not provided 
adequate notice to the veteran, and his counsel, that it 
would consider the timeliness of his appeal in the first 
instance.  

The Court issued a lengthy memorandum decision that also 
included a grant of the Joint Motion in June 2002.  Judge 
Kramer traced the procedural history of the case and noted 
the finality of the RO decisions of November 1981 and 
February 1991.  He also noted the date of the then current 
claim for service connection of May 14, 1993.  He stated that 
the veteran did not dispute that he had not filed a 
substantive appeal as to the effective date and disability 
rating issues.  Judge Kramer further discussed the applicable 
law and held that Karnas was not applicable in cases 
involving a change in the law based on a court decision.  He 
did not decide the case because of the concession of the lack 
of notice to the veteran's attorney as noted in the Joint 
Motion.  

The Board notes that the veteran was informed by letter that 
VA had revoked the authority of his counsel of record at that 
time, James Stanley, to represent veterans before VA in 
October 2001.  This revocation did not extend to matters 
before the Court.  The veteran was given information as to 
how he could select a new representative.  

The veteran's case was returned to the Board from the Court.  
The Board wrote to the veteran to advise him of the return 
and to offer him an opportunity to present additional 
evidence or argument in support of his claim in July 2002.  

The veteran responded with additional evidence in July 2002.  

The Board wrote to the veteran to advise him that it would 
consider the issue of the timeliness of his appeal in 
November 2002.  He responded in November 2002.  He maintained 
the same argument that he was not required to submit an 
appeal based on the earlier version of the law.  He submitted 
additional statements in support of this argument.

The veteran's current attorney provided notice of his 
representation of the veteran in April 2003.  The change in 
representation was acknowledged by the Board in May 2003.

The Board issued a decision that dismissed the veteran claim 
for entitlement to an earlier effective date for service 
connection for schizophrenia in September 2003.  The Board 
held that the veteran was required to submit a substantive 
appeal in regard to the effective date established for 
service connection.  The Board further held that the veteran 
failed to perfect his appeal following the issuance of the 
SSOC in December 1997.  As the veteran had failed to perfect 
his appeal, the claim for an earlier effective date for 
service connection was dismissed.

The Board issued a separate decision, also in September 2003, 
that addressed the issue of entitlement to a higher 
disability rating.  In this case, a rating in excess of 70 
percent.  The decision also addressed the issue of 
entitlement to an effective date earlier than October 20, 
1998, for the award of a rating in excess of 70 percent.

The Board granted the veteran a 100 percent rating for his 
schizophrenia.  The Board did not address the issue of an 
effective date for the rating.  The Board also granted an 
effective date of July 21, 1997, for the veteran's 70 percent 
disability rating.  

The RO issued a rating decision to implement the Board's 
decision in October 2003.  The RO established an effective 
date of September 3, 1999, for the 100 percent rating.  The 
RO also established the 70 percent rating from July 21, 1997.  
Notice of the rating action was provided on  November 5, 
2003.  

The veteran did not appeal the September 2003 Board decision 
that dismissed his appeal of the issue of entitlement to an 
earlier effective date for service connection for 
schizophrenia as untimely.  Nor did he request 
reconsideration of the decision.  Thus that decision became 
final.  See 38 C.F.R. § 20.1100 (2003).  

The veteran also did not appeal the rating decision that 
established the effective date of September 3, 1999, for the 
100 percent disability rating.  Thus that decision also 
became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

The next contact from the veteran was by way of a Report of 
Contact, dated October 25, 2005.  The report noted that the 
veteran wanted to "reopen" his claim for an earlier 
effective date for service connection for schizophrenia.  

The veteran submitted a statement in support of his claim for 
an earlier effective date in November 2005.  He noted he was 
discharged from service in 1981.  He said he was seeking back 
payments from 1999 to 1981.  

The RO wrote to him to provide notice under the VCAA in 
February 2006.  The veteran was informed that the appeal 
period for his service connection issue and the effective 
date for his 100 percent rating had expired.  He was further 
informed that he needed to submit new and material evidence 
to reopen his claim for an earlier effective date.  

The RO denied the veteran's claim in February 2006.  The 
veteran, through his attorney, submitted his NOD in March 
2006.  He also submitted medical records, dated in 1982, in 
May 2006.

The RO issued a SOC in July 2006.  The veteran perfected his 
appeal in July 2006.  He raised several points in his appeal.  
He said that he was not allowed proper legal representation 
in California, he had been hospitalized several times since 
his discharge, he had been denied military service and 
government employment due to his disability, he was awarded a 
100 percent disability after proving his disability was 
aggravated during service, and that there was more evidence 
from a private hospital.

The RO attempted to develop the records from the hospital 
identified by the veteran in December 2006.  He failed to 
respond to the request for him to complete the necessary 
release for the records.

The veteran testified at a video conference hearing in March 
2008.  The veteran testified regarding his military service 
and his discharge.  He also testified regarding medical 
treatment he received after service.  He contended that the 
evidence showed he had schizophrenia in 1981 and that he 
should receive compensation from that time.  

The veteran was advised that a Court decision, Rudd v. 
Nicholson, 20 Vet. App. 296 (2006), appeared to apply in his 
case.  The veteran's attorney was apprised of the case name 
and citation and advised to consider the possible impact of 
the decision on the veteran's current claim.  It was agreed 
to keep the record open for 60 days for the veteran to submit 
additional evidence and/or argument in support of his claim.

As noted in the Introduction, the veteran's attorney 
submitted additional argument that was received at the Board 
in April 2008.  The attorney stated that he believed the 
veteran's case differed from that in Rudd.  He did not 
address what the difference was.  He further stated that the 
evidence of record established that the veteran had 
schizophrenia in 1982.  Thus it was CUE to not establish an 
earlier effective date than May 14, 1993.  



II.  Analysis

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2) (2007).  (emphasis added).  See Leonard v. 
Principi, 405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 
18 Vet. App. 407, 409 (2004); Sears v. Principi, 16 Vet. App. 
245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see 
also Lapier v. Brown, 5 Vet. App. 215 (1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2007); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the Court has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

Earlier Effective Date for Service Connection

In this case, it is unequivocal that the veteran's claim for 
service connection for schizophrenia was denied in November 
1981 and February 1991.  Neither rating decision was 
appealed.  Both became final.  As such, new and material 
evidence was required to reopen any future claim for service 
connection.  

It is also unequivocal that the effective date for service 
connection for a reopened claim cannot be earlier than the 
date to reopen the claim.  In this case, the date the veteran 
sought to reopen his claim for service connection for 
schizophrenia, May 14, 1993.  

A thorough review of the record does not reveal any 
additional claim submitted by the veteran between 1981 and 
1991.  The veteran submitted what he originally termed as a 
NOD in March 1984; however, he later clarified his statement 
in May 1984 wherein he asked VA to declare that he did not 
have a disability.  Further, the RO wrote to him in March 
1984 to explain that his prior claim had been denied, his 
statement could not be a NOD, and that he could submit new 
and material evidence to reopen his claim.  He did not pursue 
the issue.

To the extent that the veteran's 1984 submissions would 
constitute an informal claim for service connection for 
schizophrenia, the claim was adjudicated at the time of the 
RO's decision in February 1991.  See Ingram v. Nicholson, 21 
Vet. App. 232, 241 (2007) (A pending claim can be addressed 
when a subsequent claim for the same disability is explicitly 
adjudicated).  Therefore, there would be no pending, 
unadjudicated claim for schizophrenia based on the veteran's 
submissions in 1984.

There is nothing of record that could be construed as a claim 
for service connection between the rating decision of 
February 1991 and the veteran's claim of May 1993.  

The Board issued a decision that denied the specific issue of 
an earlier effective date for service connection for 
schizophrenia in September 2003.  The veteran, represented by 
counsel, did not move for reconsideration of the decision.  
Nor did he appeal the decision to the Court.  The decision 
regarding the effective date for service connection for 
schizophrenia is final.  

The only way the veteran can overcome the finality of the 
Board decision of September 2003 is by way of a claim of CUE 
in that decision.  See Cook v. Principi, 318 F.3d 1334, 1339 
(Fed. Cir. 2002) (en banc).  Although the veteran has raised 
the issue of CUE in the rating decision of November 1981, he 
has not raised a similar issue in regard to the 2003 Board 
decision.  

In addition to the laws and regulations regarding the 
effective date for service connection based on a reopened 
claim, the Court has held that there is no basis for a 
freestanding earlier effective date claim where the issue has 
been addressed by an earlier final decision.  See Rudd, 21 
Vet. App. at 299-300.  Moreover, VA has no authority to 
adjudicate such a claim.  Id. at 300.  

The Court did say that the facts in Rudd were different than 
those in the Leonard case where the veteran attempted to 
reopen a claim for an earlier effective date, as did the 
veteran in this case.  The Court said that had that been the 
situation in the Rudd case, the Court would have followed the 
Federal Circuit opinion in Leonard.  Id. at 299 n.2.  

In light of the Board's final denial of a previous claim for 
an earlier effective date for schizophrenia, the veteran is 
precluded from prevailing on his claim for an earlier 
effective date for service connection by operation of law.  
His claim is denied.  Leonard, 405 F.3d at 1337; Nelson, 18 
Vet. App. at 409.


Earlier Effective Date for Disability Rating

In general, the effective date of an award of increased 
compensation shall be the earliest as of which it is 
factually ascertainable that an increase in disability had 
occurred, if an application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), 
(b)(2)(West 2002); 38 C.F.R. § 3.400(o) (2007); Harper v. 
Brown, 10 Vet. App. 125 (1997).

Unlike the issue of an earlier effective date for service 
connection, the veteran has not previously attempted to 
challenge the effective date for his 100 percent rating.  
However, he is precluded from raising this claim as well.  
The effective date for his disability rating was established 
by the RO's rating decision of October 2003.  He did not 
appeal that decision and it became final.  To now attempt to 
establish an earlier effective date for his 100 percent 
rating is a challenge to the finality of the effective date 
question.  This represents a freestanding earlier effective 
date claim - the exact claim that the Court said is forbidden 
in Rudd.  As such, the veteran's claim for an entitlement to 
an effective date earlier than September 3, 1999, for his 100 
percent disability rating for schizophrenia is dismissed.

The facts in this case are not in dispute.  Rather, the 
veteran is essentially seeking an equitable remedy, a remedy 
not available to him at the Board.  The provision of notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 would not 
change the outcome in this case.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) (Where the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision . . . 
[t]he failure to carry out . . . required development under 
those circumstances is nonprejudicial error . . .).; see also 
Nelson, 18 Vet. App. at 410 (Where appellant lacked legal 
entitlement to an earlier effective date there was no need to 
address whether section 5103(a) notice was required and 
provided in the case).



	(CONTINUED ON NEXT PAGE)





ORDER

The claim for entitlement to an effective date earlier than 
May 14, 1993, for the grant of service connection for 
schizophrenia, is denied.

The claim for entitlement to an effective date earlier than 
September 3, 1999, for a 100 percent disability evaluation 
for service-connected schizophrenia, is dismissed.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


